DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/20 has been entered. 

  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder US 4,183,722.
Regarding claims 1-2, and 5-7, Roeder discloses:
1. A jet pump (see e.g. jet pump in the title, and jet pump 10 in the figures) comprising:
a housing (barrel 45),
a power fluid (See “The power fluid flows through the jet pump assembly to cause a pumping action.” in the abstract and high velocity stream 78 in Fig 5.),
a wellbore fluid (see produced fluid “The power fluid exits from the nozzle and enters the inlet of the venturi causing produced fluid to be pulled into the throat entrance.” in the abstract and see entrained fluid 76 in Fig 5),
a mixing chamber (57),
wherein the power fluid and the wellbore fluid combine into a mixed fluid (see “The
mixed fluids continue to flow through the throat and about the deflector and out of the venture as the fluids are forced to continue through the pump and then to the surface of the earth. ” in the abstract),
an expansion chamber (see 58 downward to 59 in fig 5),
a splitter chamber (see annotated Fig 5 herein wherein the splitter chamber is the portion of 60 from 59 downward to the bottom of the splitter as indicated by the dotted line in annotated Fig 5 herein) configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber (the splitter chamber as defined immediately above is configured to 
a splitter (see deflector 61 from the tip to the dotted line in annotated Fig 5 herein);
wherein the splitter forms the mixed fluid into at least a first and second stream (see the two streams corresponding to the two ports 63 in Figs 2 and 5).
2.    (Previously Presented) The jet pump of claim 1 wherein, the splitter forms the first and second streams into approximately symmetric streams (see two ports 63 which receive two approximately symmetric streams).
5. The jet pump of claim 1 wherein, the splitter is a cone (61 from the tip to the dotted line in annotated Fig 5 herein is a cone).
6.    (Currently Amended) The jet pump of claim 1 wherein, the splitter (61 from the tip to the dotted line in annotated Fig 5 herein) is in the splitter chamber (See annotated Fig 5 herein wherein the splitter is in the splitter chamber. It is noted that the claim does not require the entire splitter to be in the splitter chamber), wherein the splitter chamber allows further expansion of the mixed fluid (see Fig 5 wherein the splitter chamber allows further expansion of the mixed fluid exiting at 59).
7.    (Currently Amended) The jet pump of claim 6 wherein, the splitter chamber has an inlet (at 59) and an outlet (at dotted line in annotated Fig 5 herein) wherein the inlet has a smaller area than the outlet (see annotated Fig 5 herein wherein the area of the mixed fluid at 59 is less than the area of the mixed fluid at the dotted line in annotated Fig 5 herein).


    PNG
    media_image1.png
    1210
    585
    media_image1.png
    Greyscale

Claim(s) 1-3, 6-7, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman US 5,083,609.
Regarding claims 1-3, and 5-7, in Figs 1-2, Coleman discloses:
1.    (Previously Presented) A jet pump (see e.g. the title) comprising:
a housing (see annotated Fig 2 herein),
a power fluid (see annotated Fig 2 herein), 
a wellbore fluid (see annotated Fig 2 herein), 
a mixing chamber (see annotated Fig 2 herein),
wherein the power fluid and the wellbore fluid combine into a mixed fluid (see annotated Fig 2 herein),
an expansion chamber (54),
a splitter chamber (see annotated Fig 2 herein) configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber (see Fig 2),
a splitter (58),
wherein the splitter forms the mixed fluid into at least a first and second stream (see the close up portion of annotated Fig 1 and annotated Fig 2 herein wherein there are a total of 4 ports spaced 90 degrees apart and thus 4 streams).



    PNG
    media_image2.png
    768
    582
    media_image2.png
    Greyscale


Close up of portion of Fig 1 of Coleman showing 3 ports 90 degrees apart

    PNG
    media_image3.png
    1206
    626
    media_image3.png
    Greyscale



2.    (Previously Presented) The jet pump of claim 1 wherein, the splitter forms the first and second streams into approximately symmetric streams (4 ports in annotated Figs 1-2 herein means 4 approximately symmetric streams).
3.    (Original) The jet pump of claim 1 wherein, the at least first and second streams are directed towards at least two ports in an exterior of the housing (see annotated Figs 1-2 herein).
6.    (Currently Amended) The jet pump of claim 1 wherein, the splitter is in the splitter chamber (see annotated Fig 2 herein), wherein the splitter chamber allows further expansion of the mixed fluid (see annotated Fig 2).
7.    (Currently Amended) The jet pump of claim 6 wherein, the splitter chamber has an inlet (see inlet in annotated Fig 2 herein) and an outlet (ports in annotated Figs 1-2 herein) wherein the inlet has a smaller area than the outlet (see annotated Fig 2 wherein the port is at least as wide as the inlet and the port is much longer than the inlet meaning the port has a greater areas than the inlet and there are a total of 4 ports).
14.    (Previously Presented) A jet pump comprising:
a housing (see annotated Fig 2 herein),
a power fluid (see annotated Fig 2 herein), 
a wellbore fluid (see annotated Fig 2 herein), 
a venturi (49), 

a first expansion chamber (54),
a second expansion chamber (see splitter chamber in annotated Fig 2 herein) configured to prevent pressure reduction of the mixed fluid throughout the second expansion chamber (see annotated Fig 2 herein wherein the splitter chamber is configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber),
at least two ports (see ports in annotated Figs 1-2 herein) allowing the mixed fluid to exit the second expansion chamber (see annotated Fig 2 herein),
wherein the at least two ports have a combined exit area equal to or greater than an exit area of the first expansion chamber (see annotated Fig 2 herein wherein the port is at least as wide as the inlet and the port is much longer than the inlet meaning each port has a greater area than the inlet and there are a total of 4 ports).
15.    (Previously Presented) The jet pump of claim 14 further comprising a splitter (58) located within the second expansion chamber.
16.    (Original) The jet pump of claim 15 wherein, the splitter forms the mixed fluid into at least two approximately symmetric streams (forms four approximately symmetric streams corresponding to the 4 ports in annotated Figs 1-2 herein).
19.    (Original) The jet pump of claim 16 wherein, the at least two approximately symmetric streams are directed towards the at least two ports in an exterior of the housing (see annotated Figs 1-2 herein).




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Coleman US 5,083,609 or, in the alternative, under 35 U.S.C. 103 as obvious over Coleman US 5,083,609 in view of Harrell US 6,685,439.
Regarding claim 5 and 17, Coleman discloses wherein, the splitter is a cone (see Fig 2 wherein Coleman discloses a curved cone). To the extent that the claimed cone does not include a curved cone, the examiner turns to Harrell.
Harrell discloses a regular cone (see e.g. Fig 4B).
Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the cone shape of Harrell for the cone shape of Coleman to gain the benefit of changing the deflection angle of the fluid exiting the ports wherein such a simple substitution has been held obvious [see MPEP 2143 I. (B) Simple substitution of one known element (the known regular cone shape of splitter of Harrell) for another (the curved cone shape splitter of Coleman) to obtain predictable results (changing the deflection angle of the mixed fluid through the ports].


Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.